     Case 4:20-cv-00400-ALM Document 27 Filed 09/15/20 Page 1 of 1 PageID #: 379




                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


    NORMAN EASTWOOD, as Trustee of the                §
    Africa 92 Revocable Trust                         §
                                                      §   CIVIL ACTION NO. 4:20cv400
    v.                                                §   Judge Mazzant
                                                      §
    WILLOW BEND LAKES HOMEOWNERS                      §
    ASSOCIATION, INC.                                 §

                                ORDER ON CLOSING DOCUMENTS

           The Court has been notified by the mediator that all claims in the above-styled civil action

    have been settled.

           Therefore, it is ORDERED that, on or before October 15, 2020, all parties shall file with

    the Court all papers necessary for the closing of this case and its removal from the active docket

    of this Court. If such papers are not received by the Court by the scheduled deadline, the Court

    may order counsel to appear at a hearing for the purpose of determining which party is responsible
.
    for the delay. Thereafter, the Court may enter such orders as are just and necessary to ensure

    prompt resolution of this case.

           IT IS SO ORDERED.

           SIGNED this 15th day of September, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
